    Case: 1:20-cv-06224 Document #: 39 Filed: 02/12/21 Page 1 of 2 PageID #:735



                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION

 ATOS, LLC                                                   CASE NO. 1:20-CV-6224
 D/B/A RIDEMETRIC,                                           JUDGE ANDREA R. WOOD
                                                             MAGISTRATE BETH W. JANTZ
                    Plaintiff,
                                                             JURY DEMANDED
            vs.

 ALLSTATE INSURANCE CO., ESURANCE
 INSURANCE SERVICES, INC., AND ARITY,
 LLC,

                    Defendants.




                                 DECLARATION OF AMIT B. PATEL

       I, Amit B. Patel, hereby declare:

       1.         I am an attorney with the law firm of Jenner & Block LLP, counsel for Plaintiff

ATOS, LLC d/b/a RideMetric (“RideMetric”).

       2.         I submit this declaration in support of RideMetric’s Opposition To Defendants’

Motion To Dismiss (the “Opposition”).

       3.         The statements made in this declaration are based on my personal knowledge.

       4.         Attached to the Opposition as Exhibit A is a true and correct copy of U.S. Patent

No. 9,888,392.

       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true

and correct.
    Case: 1:20-cv-06224 Document #: 39 Filed: 02/12/21 Page 2 of 2 PageID #:736




Dated: February 12, 2021
       Chicago, Illinois




                                                      /s/ Amit B. Patel
                                                    Amit B. Patel
                                                    JENNER & BLOCK LLP
                                                    353 N. Clark St.
                                                    Chicago, IL 60654
                                                    Telephone: +1 312 222 9350
                                                    Facsimile: +1 312 527 0484
